Maximum Amount Loan With Pledge Contract
 
 
No.: 2008001


 
Borrower: Fuqing Guanwei Plastics Industry Co. Ltd.
Lender: Fuqing Rural Credit Cooperative Bank
Mortgagor: Fuqing Guanwei Plastics Industry Co. Ltd.
 
This contract is entered ande excuted upon friendly negotiaion among all parties
and is in compliance with provisions of Guarantee Law of PRC.
 
 
Article 1
 
 
From January 21, 2008 to January 20, 2011, within maxmium amount of loan RMB
9,700,000, creditor shall release loans by divided payment to debtor upon
debtor’s requirement. Within this time period and within the limitation of
amount, each divided issuance of loan is not required to be equipped with
separate pledge contract. The last divided issuance of loan shall not be later
than January 20, 2011. The type of loan, usage of loan, principal of loan,
interest charges and repayment requirements shall be in compliance with loan
notes of each divided issuance of loan. The interest charges date is 20th day of
last month each quarter. In the circumstance of pre-payment of loan, the
interest rate will be the same as in this contract and the creditor is entitled
to collect interest charges accordingly. The due bill is regarded as part of
this contract and has the same legal binding effect as this contract.
 
Article 2 Mortgagor is willingly to pledge its assets of which mortgagor is
entitled the legal ownership to secure the loan under this contract and the
pledged goods list is regarded as part of this contract
 
(1) If the debtor failed to make the repayment, creditor is entitled to
appraisal, auction or to liquidate the pledged assets and is entitled the
priority of dedcution from the assets realization
 
(2) Total value of the pledged goods is RMB 23,528,000, and the actual value of
pledged goods will be referred to the realization amount at acution or
liquidation of assets
 
(3) The scope of pledge is principal, interest, compounded interest, penalty
charges, breach of contract charges, damages compensation and the coverage of
expenses incurred including but not limited to overdue loan claim expenses,
arbitration fee, insurance fee, public notification fee, execution fee, attorney
fee, travel expenses and other expenses
 
 
 

--------------------------------------------------------------------------------

 
 
(4) The legal force of the mortgaged right has been entitled to the subordinated
mortgaged properties and rights, supplementary materials, additonal materials,
natural and legal interests, subrogated mortgaged properties of  the mortgages,
the insured amount, compensation and penalty of the damage, loss or requisition
arised
 
 
(5) Mortgagor keeps the mortgaged properties and it shall keep them properly and
shall be responsible for maintaining and keeping them intact. Creditor is
entitled the custody of ownership registration/certificate of pledged goods
 
 
(6) The pledged goods under this contract is not regarded part of bankruptcy or
liquidation processing and the residual amount of pledged goods can only apply
after the repayment of all debts with creditor
 
Article 3 RIGHTS AND RESPONSIBILITIES OF DEBTOR
 
(1) Debtor is entitled to collect and to use the loan according to the terms
under this contract
 
(2) To repay the principal and interests
 
(3) Debtor shall only use the loan for the purpose as restricted in this
contract and shall not impropirately use the loan
 
(4) To provide to creditor true balance sheet, income statement and cash flow
monthly
 
(5) To accept creditor’s review and investigate of its operational and financial
status
 
(6) To send the written notice and to obtain approval if debtor is to provide
guarantee to any third party, and to ensure that the guarantee is not going to
affect its repayment capability
 
(7) Provide notice in advance once debtor’s domicile, registered captial, legal
representative or operation location changes
 
(8)  Debtor shall send the written notice to creditor at least 30 days prior to
the occurrence of the practices of contracting, leasing operations, joint
operations, joint-stock reconstruction, mergers & acquisition, joint-venture or
cooperation. Debtor is not allowed to conduct the above without creditor’s
written consent
 
(9) Debtor shall also notify creditor immediately in the circumstance of
split-off & subsidiaries establishment, the transfer of property ownership,
capital reduction, winding-up, dissolution and bankruptcy application etc. which
will affect debtor’s repayment capability materially. Debtor shall not only
provide written notice to creditor but also to provide the solvency plan
 
 
 

--------------------------------------------------------------------------------

 
 
(10) Debtor and its investor also guarantees not to withdraw or transfer capital
to avoid the repayment performance
 
(11) Debtor agrees that all the payment, including principal and interests and
expenses, could be deducted from its account with creditor
 
Article 4 STATEMENTS OF MORTGAGOR
 
(1)  
Mortgagor is entitled full ownership and dissolution rights on the pledged
assets. In the circumstance that the pledged assets is leased, mortgagor shall
provide the written notice to creditor. Creditor is entitled the first right on
the pledged assets or mortgagor shall provide the written notice to creditor

 
(2)  
Mortgagor shall guard and to maintain the pledged assets in good condition
during the pledge period

 
(3)  
Mortgagor shall obtain written approval from creditor if the pledged asset is to
be leased or to be transferred. Mortgagor shall discharge the debt with creditor
or to negotiate with creditor of deposit & withdraw terms for the consideration
obtained from the lease or the transfer

 
(4)  
Mortgagor shall go through property insurance alteration procedure with creditor
as first beneficiary or in case that the insurance of mortgaged properties
provided by the insurance company and bought by mortgagor cannot be longer than
the performance term of guaranteed creditor’s right, mortgagor shall extend the
term of insurance correspondingly to guarantee the insurance continuity of the
mortgaged properties during the valid term.

 
(5)  
In case of insurance accidents occurred to mortgaged properties, insurance
compensation shall be used for paying the debts of main debtor under the main
contract in advance or, if agreed by creditor, be used for the value restoration
of such mortgaged properties or be deposited at the account designed by creditor
to ensure the contract performance of those debts under the main contract.

 
(6)  
To accept the investigate and review of pledged assets by creditor

 
(7)  
The pledged assets shall be registered with governing agency and the
registration approval/license shall be provide to creditor, creditor is entitled
the custody of these registration files

 
(8)  
The pledge responsibilities continues even in the circumstance of the
invalidation of main loan contract

 
(9)  
In any usage purpose of loan by debtor, mortgagor agrees to perform its related
responsibilities on debt under the main contract in full

 
 
 

--------------------------------------------------------------------------------

 
 
Article 5 RIGHTS AND RESPONSIBILITIES OF CREDITOR
 
(1) To issue loans according to the terms under this contract to debtor once
debtor has fulfilled the presupposition of loan and the guarantee of loan is
provided
 
(2) Creditor is entitled to review and investigate the operational and financial
status, including the assets status of debtor and to require debtor to provide
related documents and files
 
(3) To deduct the repayment of principal, interests, compounded interests and
penalty and expenses incurred due to the overdue of loan or impropriate usage of
loan from the accounts of debtor. Creditor is also entitled to require the
deduction of above from banks/financial institutions which debtor has accounts
with, or to demand repayment in advance in legal processing
 
(4) If debtor makes the repayment prior to the maturity of loan, debtor shall
obtain creditor’s written consent
 
Article 6 If the debtor is not able to make the repayment in full at the
maturity date, it shall provide the written request at least 15 days prior to
the maturity date. The maturity date could be extended only upon the approval by
all creditor, debtor and guarantor and the interest rate in the extension period
shall be in compliance with primary rate issued by Bank of China
 
Article 7 BREACH OF CONTRACT
 
(1)  
Debtor’s breach of contract

 
1.  
Debtor is responsible for Interest charges on the overdue loan if the extension
is not granted, which shall be calculated on the amount of overdue loan amount,
50% upward fluctuation of interest set force in this contract will be charged
for amount of overdue loan.

 
2.  
Debtor is responsible for Interest charges on the impropriate usage of loan if
the usage of loan is not approved by creditor, which shall be calculated on the
amount of impropriate usage amount, 80% upward fluctuation of interest set force
in this contract will be charged for amount of impropriate usage of loan.

 
3.  
Debtor is to be fined for the penalty on overdue interest and the penalty rate
is as overdue loan interest penalty

 
 
 

--------------------------------------------------------------------------------

 
 
4.  
Creditor is entitled to stop issuance of loan or to demand pre-payment of loan
if debtor breaches any terms under this contract

 
(2)  Creditor’s breach of contract
 
In the circumstance that debtor has fulfilled the presuppositions of this
contract and has provided the required guarantee and creditor does not issue
loans in divided payment to debtor on time, creditor is to be fined  as penalty.
 
(3)  
Mortgagor’s breach of contract

 
The mortgagor is to be claimed related responsibilities if he/she does not
fulfill its pledge responsibilities and mortgagor is to compensate the creditor
for its los
 
Article 8 Creditor is entitled to auction or liquidate the pledged assets if the
debtor failed to make the repayment in full at maturity date. If the
consideration obtained from auction or liquidation is not fully recover the
loan, creditor is entitled the claim rights till the debt is cleared in full
 
Article 9 The pledge registration is debtor’s responsibility and debtor is
responsible for the payment of appraisal fee, valuation fee, registration fee
and insurance fee.
 
Article 10 If the collection of debt is to be realized by the form of lawsuits
or arbitration, debtor and mortgagor is jointly responsible for the expenses
incurred for the realization, which including but not limited to attorney fee,
travel expenses and other expenses
 
Article 11 Parties shall consult to settle disputes arising from this contract
at first instance. Where consultation fails, the parties may choose to settle
the dispute with suits at local court of creditor’s domicile
 
Article12 Supplementary terms
 
Article 13 For any unsettled issues in this contract, PRC law and regulations
shall be referred to
 
 
 

--------------------------------------------------------------------------------

 
 
Article 14 This contract is in centuplicate, creditor, debtor and guarantor each
holds one copy。 This contract comes into effect only with the execution and
corporate seal of all parties
 
 
Article 12 IMPORTANT NOTICE
 
 
DEBTOR AND MORTGAGOR HAVE REVIEWED AND UNDERSTOOD THE TERMS AS HEREINABOVE IN
THIS CONTRACT AND CERDITOR HAD BEEN EXPALINED FOR ALL THE QUESTIONS


 

DEBTOR      CREDITOR MORTGAGOR

                                                                      
 
 
(Corporate seal)
 
 
(Execution by legal representative/person in charge)
 
 
Execution date: January 17,2008
 
 
 

--------------------------------------------------------------------------------

 